EXHIBIT 10(h)

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

The Company has adopted Management Incentive Plans for Fiscal 2006 and 2007 for
executive officers and certain other participants. The plans provide for cash
bonuses based on achievement of a combination of individual performance goals
and corporate profitability targets. The corporate profitability targets for
Fiscal 2006 are based on the Company’s attainment of certain EBITDA goals.
EBITDA is defined as earnings before interest, taxes, depreciation and
amortization. The achievement of individual performance goals and corporate
profitability targets results in an incentive payment based on a participant’s
bonus opportunity, which is set at a percentage of the participant’s base
salary, ranging from 10% to 100% at the target EBITDA level and based on
participants responsibilities and position within the Company.

Fiscal 2006 Plan

A specified portion of the target bonus opportunity is allocated to individual
performance goals which are quantifiable and result in payment only if the
individual performance goals are reached and a profitability target based on
EBITDA is achieved. Actual EBITDA must exceed a certain threshold amount to
permit any payment on individual performance goals; at that level, the bonus
payment would be at 50% of the individual performance component, increasing
ratably to 200% for officer participants if actual EBITDA reaches approximately
147% of the EBITDA target and 250% for non-officer participants if actual EBITDA
reaches approximately 220% of the EBITDA target.

Fiscal 2007 Plan

The fiscal 2007 plan is conceptually similar to the 2006 plan and uses EBITDA in
determining the corporate profitability targets. Individual performance goals
will be treated similar to the 2006 plan. Twenty-five percent of an officer’s
target bonus will be paid when a specific level of EBITDA is achieved and that
percentage will increase in varying degrees through 100% of target bonus for
target EBITDA and a maximum of 200% of target bonus when a higher level of
EBITDA is achieved.



--------------------------------------------------------------------------------

Executive Officer

   Target Percentage of Salary

Robert A. Peiser

   100

T. Kay Hastings

     50

Patrick D. Henneberry

     50

H.P. Mechler

     50

William F. Schwer

     50

J. Eric Story

     30

The corporate profitability component represents 80% of the target for
Mr. Peiser, 70% of the target for Mr. Henneberry and Mr. Mechler and 60% of the
target for the remaining executive officers.